 


109 HR 2392 IH: To provide for a continuation of the mission of the Department of Veterans Affairs medical center in Kerrville, Texas, including the maintenance of acute care beds at that medical center.
U.S. House of Representatives
2005-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2392 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2005 
Mr. Bonilla introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To provide for a continuation of the mission of the Department of Veterans Affairs medical center in Kerrville, Texas, including the maintenance of acute care beds at that medical center. 
 
 
1.Continuation of mission of the Department of Veterans Affairs medical center in Kerrville, TexasExcept as otherwise expressly authorized by law, the Secretary of Veterans Affairs—
(1)may not implement a change in the mission of the Department of Veterans Affairs medical center in Kerrville, Texas; and
(2)shall continue to maintain a minimum of 25 acute care beds at that medical center. 
 
